 In the Matter Of FRTjEHAUF TRAILER - COMPANYandAMALGAMATEDPLANT PROTECTION LOCAL UNION 114, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. R-4604.-Decided December 06, 1942Jurisdiction:ordnance manufacturing industry.Investigation.and Certification of Representatives:existence of question : re-fusal to accord recognition because, propriety of proposed unit was questioned ;election necessary.Unit Appropriate for Collective Bargaining:allplant protection employees,excluding the chief, captains, lieutenants, sergeants, and other supervisoryemployees.Definitions:plant protection employees held employees within' the meaning ofthe Act.Buizell, Eaman, Long, GustcCBills,byMr. Victor W. Klein,ofDetroit, Mich., for the Company.-Sugar and Goodman,byMr. Ernest Goodman,of Detroit, Mich., forthe Union.Mr. Louis Cokin,of counsel-to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Plant Protection LocalUnion 114,-United Automobile, Aircraft and Agricultural'ImplementWorkers of America, affiliated with the Congress of Industrial Organ-izations, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofFruehauf Trailer Company, Detroit, Michigan, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Robert J.Wiener,Trial.Examiner.Said hearing was held at Detroit, Michigan, on November30, 1942.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the ,issues.46 N. L R. B.,, No. 48,399 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe TrialExaminer's,rulings madeat the hearingare free fromprejudicial error and are hereby affirmed.'Upon the entire record inthe case, theBoard makesthe following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYFruehauf Trailer Company is a Michigan corporation with its prin-cipal place of business at Detroit, Michigan, where ' it is engaged inthe manufacture of gun carriers and various types of trailers usedby the United States' armed forces.The Company purchases, rawmaterials' valued in excess of .$10,000'.000 annually, approximately 50percent of which is shipped to it from points outside Michigan, andships finished products valued in excess of $10,000,000 annually, topoints outside Michigan.The Company admits that it is engaged,in commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmalgamated Plant Protection Local Union 114, United Automo-'bile,Aircraft and ,-Agricultural Implement Workers of America,, isa labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 8,11942, the Union requested the Company to recognizeit as exclusive representative of certain of the Company's employees.The Company did not reply to this request.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof the employees in the unit hereinafter found to be appropriate.'We fund that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c)y and Section '2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all plant protection employees at theHarper Avenue plant of the Company, excluding the chief,, captains,lieutenants, sergeants, and all other supervisory employees, constitute,a unit appropriate for the purposes- of collective bargaining.TheI The Reeional Director reported that the Union presented 16 membership application'cards bearing apparently genume,signatures of persons whose names,appear on the Com-pany's pay:roll of October 30, 1942There are 20 employees on that pay roll who arein the appropriate unit FRUEHAUF TRAILER COMPANY401Company contends that because of the nature of the ditties and re-sponsibilities of the plant protection force and because of their rela-tion to the Company they are a part of the management and that,therefore, they should not be set up as an appropriate bargaining unit.The plant protection employees are uniformed and carry firearms-Their duties are to protect property of the Company and preserve lawrind order.They work on gate duty inspecting all incoming and out-going vehicles, check the identifications of employees, and at presentone of their more important duties is to prevent sabotage.The plantprotection force employees are hired, discharged, and paid by theCompany.,We cannot accept the Company's contention that the plant protec-tion employees are representatives of management.Clearly the rela-tionship between the Company and the plant protection force is thatof einployer and employee.We find nothing in the duties of theemployees, set forth above, to warrant its in depriving them of self-organization and collective bargaining guaranteed employees underthe Act.We find that the plant protection employees are employeeswithin the meaning of Section 2 (3) of the Act and are entitled to allits- benefits.1The Company argues that the organization of these employees by theUnion will divide their allegiance between the Company and theUnion inasmuch as another local of the same International organiza-tion presently represents the production and maintenance employeesof the Company,. The Act confers upon employees the right to self-organization and to bargain collectively through representatives oftheir own choosing.We will not infer that under the circumstanceshere presented, the effectuation' of the policies of the Act will resultin divided allegiance.The chief, captains, lieutenants, and sergeants are supervisoryemployees and, in accordance with the agreement of the parties, weshall exclude them from the unit.Accordingly, we find that allplant protection employees at the-Harper Avenue plant 'of the Com-pany, excluding the chief, captains, lieutenants, sergeants, and othersupervisory employees, constitute a unit appropriate for the purposesof collective' bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees within the appropriate unit who were employed during the2 SeeMatter of Chrysler Corporation,Highland Park PlantandLocal114 UnitedAutomo-bile,Aircraft and Agricultural Implement Workers of America, affiliated withthe C. 10.,44 N L R. B. 881.504086-43-vol. 46-26 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant,to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fruehauf TrailerCompany, Detroit, Michigan,an election by secret ballot shall be.conducted as early as possible, but,not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including any such employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Amal-gamated Plant Protection Local Union No. 114, United Automobile,Aircraft and Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations,for the purposes ofcollective bargaining.